Title: From James Madison to Jonathan Russell, 15 November 1811
From: Madison, James
To: Russell, Jonathan


private
Dear Sir
Washington Novr. 15. 1811
Your letter of June 10 was duly delivered. I feel a pleasure in being able to say, that the information conveyed to you with respect to an unfriendly language towards you, having been held by Mr. Pinkney, is not confirmed by any thing heretofore known to me. He certainly has lodged no complaint with me, nor have I ever heard that he has censured you to others. If the reports to you therefore be not destitute of all foundation, I am persuaded they are great exaggerations, if not perversions, of expressions escaping from him, under his anxiety for further information from Paris, and his ignorance of the prudential considerations, which influenced your correspondence.
I have been always equally aware of the delicacy of your situation; having in view the importance, on one hand, of obtaining from the French Govt. confirmations of the repeal of its decrees, and, on the other, that of not weakening the ground, on which the British repeal was urged. And this delicacy was increased by the mixed character of the F. Decrees; some parts of them relating to G. B only, others to the U. S., and these again, partly affecting our neutral character so as to give G. B. a plea for interposing; and partly our national rights or interests, with which she had nothing to do. Under this last head, might in truth be placed the very case of the N. O. Packet; which must have been seized under a part of the Decrees which did not violate our neutral rights. This vessel entered voluntarily into a French port; and violated conditions only which F. as respects G. B. had an indisputable right to annex to our trade with herself. The conditions with respect to us, no otherwise violated our rights, than as they were enforced under circumstances, giving them a retrospective effect. With a previous notice they would only have contravened the dictates of friendship & reciprocity.
Referring you to communications from the Dept. of State, I tender you my esteem & friendly respects
James Madison
